Citation Nr: 1620577	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-06 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine, and dextroscoliosis.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to March 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative submitted a written statement indicating that the Veteran desired to withdraw the appeals for all issues currently under appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine, and dextroscoliosis, and an evaluation in excess of 10 percent for bilateral pes planus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

In March 2016 the Veteran's authorized representative submitted a written statement indicating that the Veteran was satisfied with his current rating and desired to withdraw all issues currently under appeal, along with his upcoming April 2016 Board hearing.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


